Citation Nr: 0623055	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for prostatitis with atrophic prostate.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In December 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.  
At that time, the veteran withdrew his claim of entitlement 
to a disability rating in excess of 10 percent for his 
service-connected hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for prostatitis with atrophic prostate.  
Prostate gland injuries, infections, hypertrophy and 
postoperative residuals are rated as voiding dysfunction 
(leakage, frequency or obstruction) or urinary tract 
infection, whichever is predominant.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7527.

In December 2005, the veteran testified that he was 
experiencing frequent urinary tract infections and that he 
had just finished a course of medication for a urinary tract 
infection.  The RO should attempt to obtain updated treatment 
records regarding the veteran's service-connected prostate 
disability.

Additionally, the veteran testified that his urinary 
frequency had increased in severity.  Accordingly, the 
veteran should also be afforded a VA genitourinary 
examination to evaluate the current severity of his service-
connected prostatitis with atrophic prostate.  See 38 C.F.R. 
§ 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary 
steps to obtain VA and private treatment 
records pertaining to the veteran's 
prostatitis with atrophic prostate.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder

2.  The RO should also schedule the 
veteran for a VA genitourinary 
examination to assess the current 
severity of his prostate disability.  The 
examiner should review the claims file in 
conjunction with the examination.  The 
examiner should comment on the existence 
and severity of urine leakage, urinary 
frequency and obstructed voiding as well 
as the frequency and severity of urinary 
tract infections.  

3.  After conducting any additional 
indicated development, the RO should 
again review the record and readjudicate 
the veteran's pending claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



